Citation Nr: 1100748	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUE

Entitlement to VA benefits on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The appellant and her sister, Ms. C. B.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from January 1944 to 
November 1945.  The appellant in the present appeal is his 
surviving daughter.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for VA benefits 
on the basis of permanent incapacity for self-support prior to 
attaining the age of 18 years.  

In March 2006, the appellant and her sister, Ms. C.B., appeared 
at the RO to present oral testimony in support of the current 
appeal.  A transcript of this hearing has been duly obtained and 
associated with the late Veteran's claims file for consideration.

By way of appellate history, the present appeal had been 
previously denied in a March 2008 Board decision, which was later 
vacated in April 2009 by decision of the United States Court of 
Appeals for Veterans Claims (Court), which granted a joint motion 
of the Secretary of VA and the appellant to vacate the March 2008 
Board decision and remand the case to the Board for further 
appellate consideration.  The Board, in turn, remanded the case 
to the RO in June 2009 for further evidentiary and procedural 
development.  Following this development, the denial of the 
appellant's claim was confirmed in an August 2010 rating 
decision/supplemental statement of the case.  The case was 
thereafter returned to the Board in November 2010 and the 
appellant now continues her appeal.




FINDINGS OF FACT

1.  The appellant attained the age of 18 on February [redacted], 1971.

2.  The clinical and historical evidence pertinent to the claim 
demonstrates that the appellant was incapable of self support 
prior to the age of 18 for VA benefits purposes.


CONCLUSION OF LAW

The criteria for VA benefits on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years have been 
met.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the appellant's claim of 
entitlement to VA benefits on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years is being 
granted in full.  Therefore, the Board finds that any error 
related to the Veterans Claims Assistance of Act of 2000 (VCAA) 
(Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) on this claim is rendered moot by this fully favorable 
decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the requirements 
of the VCAA have been satisfied concerning the claim on appeal.

Factual background and analysis: entitlement to VA benefits on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 years.

The appellant contends that she was incapable of self support 
ever since starting school, prior to age 18.  Her birth records 
establish that she was born on February [redacted], 1953, and would have 
therefore turned 18 on February [redacted], 1971.  During her March 2006 
RO hearing, she testified that she tried to work at age 18 but 
was unsuccessful in being able to maintain employment.  She had 
only three jobs and was fired or laid off from each because she 
did not have the coping abilities and functional capacity to 
effectively perform them.

During the March 2006 RO hearing and in November 2005 
correspondence, the appellant's sister, Ms. C.B., also contended 
that the appellant was disabled prior to age 18.  Ms. C.B. 
reported that she and her family had always known something was 
wrong with appellant due to her strange and violent behavior and 
her extremely dysfunctional relationship with her immediate 
family members.  Their family was not educated and did not know 
the exact nature of the appellant's problems until she was older.  
The appellant exhibited poor self-control and judgment during her 
teenage years and became pregnant and bore a son during high 
school.  She barely graduated from high school and did so with 
very low passing grades that she received out of sympathy from 
her teachers during her senior year.  After graduation, she 
handed her son over to her mother and essentially abdicated 
responsibility for raising her child, then moved to California 
and attempted to find work.  However, she evidently underwent 
mental decompensation while out there, engaged in reckless and 
erratic behavior, was unable to maintain employment, and had to 
be sent funds from her family to be able to fly back home.  The 
appellant's sister reportedly took a psychology class while 
studying in college and then realized that her sister had a 
psychiatric problem and informed their mother of her opinion.  
The appellant evidently had psychiatric problems all of her life, 
but was not formally diagnosed until 1978, when she was diagnosed 
with paranoid schizophrenia.  Later mental diagnoses included 
mental retardation, and she was ultimately deemed to be disabled 
due to paranoid schizophrenia and mental retardation by the 
Social Security Administration (SSA), and thus entitled to SSA 
disability benefits. 

Turning to the relevant law, the term "child" for purposes of 
Title 38 of the United States Code is specifically defined.  For 
purposes of determining eligibility as a claimant under Title 38, 
a child must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the age 
of 18, or be between the ages of 18 and 23 and pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 
3.356 (2010).

To establish entitlement various factors under 38 C.F.R. § 3.356 
are for consideration.  Principal factors for consideration are:

(1)	The fact that a claimant is earning his or her 
own support is prima facie evidence that he or she is 
not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the child 
by his or her own efforts is provided with sufficient 
income for his or her reasonable support. 

(2)	A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held 
at a later date even though there may have been a 
short intervening period or periods when his or her 
condition was such that he or she was employed, 
provided the cause of incapacity is the same as that 
upon which the original determination was made and 
there were no intervening diseases or injuries that 
could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by 
reason of disability, should not be considered as 
rebutting permanent incapability of self-support 
otherwise established. 

(3) 	It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as 
to whether they would render the average person 
incapable of self-support, factors other than 
employment are for consideration.  In such cases there 
should be considered whether the daily activities of 
the child in the home and community are equivalent to 
the activities of employment of any nature within the 
physical or mental capacity of the child which would 
provide sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered 
as a major factor in the determination to be made, 
unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work 
or indulgence of relatives or friends.

(4)	The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of 
services.

38 C.F.R. § 3.356 (2010).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of his 
or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to his 
or her eighteenth birthday is not for consideration.  However, if 
a finding is made that a claimant was permanently incapable of 
self-support as of his or her eighteenth birthday, then evidence 
of the claimant's subsequent condition becomes relevant for the 
second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of self-
support.  Id.  If the claimant is shown to be capable of self-
support at eighteen, VA is required to proceed no further.  Id.

Private treatment reports show that the appellant was 
hospitalized at a state hospital in 1978 with a diagnosis of 
schizophrenia, chronic undifferentiated type.  At this date, the 
appellant was 25 years old.  Private medical records show 
subsequent treatment, including in 1992, 1998 and later.

A November 1999 SSA determination provides that the appellant was 
disabled as of February 1982 [at age 29], due to a primary 
diagnosis of schizophrenic, paranoid and other functional 
psychotic disorders.  The secondary diagnosis was mental 
retardation.  

These records described above do not address the appellant's 
condition at the age of 18, nor do they demonstrate that she was 
a helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.  The appellant 
has clearly stated that any records from the time prior to 
February 1971, when she turned 18 years old, that may be 
pertinent to demonstrating her capacity for self-support had been 
destroyed and were not obtainable.

The record also contains transcripts of the appellant's 
elementary and secondary education which primarily show Cs, Ds 
and Fs.  These reports do not, in and of themselves, show that 
she was permanently incapable of self-support prior to age 18.  
While they show that the appellant experienced educational 
problems prior to her 18th birthday, they do not include any 
conclusion, made by a trained medical or education professional, 
that her problems rendered her unable to support herself prior to 
age 18.  The reports do not otherwise demonstrate by themselves 
that any of her educational problems rendered her incapable of 
self-support prior to age 18.

Notwithstanding the above evidence being either mute on the 
question of the appellant's capacity for self-support prior to 
age 18, and the lack of competence on part of the appellant and 
her sister, as laypersons, to proffer a probative clinical 
opinion addressing this issue (see Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), they are competent to provide 
testimony as to matters capable of lay observation, such as the 
appellant's outward sociopathic behavior and difficulty 
adjusting, adapting, and effectively functioning in a socio-
economic environment during the period prior to her turning 18 
years of age.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  As such, the Board, as a factual matter, finds 
their individual statements in this regard to be credible. 

Therefore, with regard to the above, the Board ordered further 
evidentiary development in June 2009, and referred the case to 
the RO so that the appellant could be provided with VA 
examinations by two psychiatrists, the first in September 2009, 
and the second in July 2010.  The examining psychiatrists both 
reviewed the claims file and were familiarized with the 
appellant's aforementioned clinical history and her personal 
history as related to them by her own account and the account of 
her sister.  

Based on her review and her examination of the appellant, the 
September 2009 VA psychiatrist determined, in pertinent part, 
that the appellant did not actually have a valid diagnosis of 
mental retardation and that her only psychiatric diagnosis was 
paranoid schizophrenia, which was her primary disabling 
condition.  With regard to the question of onset of schizophrenia 
and the appellant's capacity for self-support prior to age 18, 
the September 2009 psychiatrist presented the following opinion 
which, in pertinent part, states:

The fact that there has been no psychiatric diagnosis 
before the age of 18 appears to be irrelevant since it 
does not rule out the existence of [a] psychiatric 
disorder in the earlier phase of [the] appellant's 
life.

Therefore, it is the opinion of this examiner after 
reviewing all medical records, including [the March 
2006 testimony of the appellant's sister, that] the 
appellant suffered from schizophrenia and 
schizophrenic-like symptoms most of her life including 
during her early childhood, teenage and later life and 
her low grades in school were part of the 
dysfunctional intellectual consequences of her 
underlying ongoing psychosis.

If there were signs and symptoms of clinical mental 
retardation, even at a mild degree, then it must have 
been most likely the result of the underlying 
schizophrenic psychosis.

Therefore, it is the opinion of this examiner that 
[the] appellant's difficulties include only 
schizophrenia, schizoaffective type, and does not 
include mental retardation.

That schizophrenia caused the appellant to 
become permanently incapable of self-support 
prior to reaching the age of 18 in the month of 
February of 1971.  [Emphasis added.]
 
In addition to reviewing the appellant's clinical history and the 
lay accounts of her personal history as presented by herself and 
her sister, the July 2010 VA psychiatrist also reviewed the 
examination report and opinion of the September 2009 VA 
psychiatrist, and presented the following concurring opinion, 
which states in pertinent part:

After interviewing the patient and reviewing her 
chart, including [the opinion of the September 2009 VA 
psychiatrist], in my opinion this [appellant] did have 
schizophrenia and schizophrenia-like symptoms prior to 
the age of 18.  In my opinion, her schizophrenia 
developed as a child.  In my opinion she became 
permanently incapable of supporting herself 
prior to reaching the age of 18.  [Emphasis 
added.]  I concur with [the September 2009 VA 
psychiatrist] that there is no strong evidence to 
support a diagnosis of mental retardation at this 
time.

To reiterate, in my opinion, this [appellant's] 
schizophrenia has been present since she was a young 
child and was caused by or a result of a difficult 
childhood, as well as genetic vulnerability.

The Board has considered the evidence discussed above and finds 
that the preponderance of the evidence is in favor of the 
appellant's claim.  The Board concludes, as a factual matter, 
that the appellant was permanently incapacitated and incapable of 
self-support due to her schizophrenia prior to attaining the age 
of 18 years, and thus meets the criteria for a helpless child for 
purposes of VA benefits.  Her appeal is therefore granted.  




ORDER

Entitlement to VA benefits on the basis of permanent incapacity 
for self-support prior to attaining the age of 18 years is 
granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


